                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Joseph Henri Gorman

      v.                                  Civil No. 18-cv-889-LM
                                          Opinion No. 2020 DNH 016
Andrew Saul, Commissioner
U.S. Social Security Administration


                              O R D E R

      Joseph Henri Gorman seeks judicial review, pursuant to 42

U.S.C. § 405(g), of the decision of the Commissioner of the

Social Security Administration denying his application for

child’s insurance benefits.   Gorman moves to reverse the

Commissioner’s decision, and the Commissioner moves to affirm.

For the reasons discussed below, the decision of the

Commissioner is reversed and remanded.


                        STANDARD OF REVIEW

      In reviewing the final decision of the Commissioner in a

social security case,1 the court “is limited to determining


  1 A person may be entitled to child’s insurance benefits if he
is older than eighteen and alleges a disability that began
before he reached the age of twenty-two. 20 C.F.R.
§ 404.350(a)(5). When determining whether a claimant is
disabled for purposes of receiving child’s insurance benefits,
the Administrative Law Judge (“ALJ”) must apply the same five-
step sequential process as he would in a claim for social
security disability benefits. 20 C.F.R. § 404.1505(a); Grady v.
Astrue, 894 F. Supp. 2d 131, 133 n.1 (D. Mass. 2012). Likewise,
the district court applies the same standard of review under 42
U.S.C. § 405(g).
whether the ALJ deployed the proper legal standards and found

facts upon the proper quantum of evidence.”      Nguyen v. Chater,

172 F.3d 31, 35 (1st Cir. 1999); accord Seavey v. Barnhart, 276

F.3d 1, 9 (1st Cir. 2001).     The court defers to the ALJ’s

factual findings if they are supported by substantial evidence.

42 U.S.C. § 405(g); see also Fischer v. Colvin, 831 F.3d 31, 34

(1st Cir. 2016).    “Substantial evidence is more than a

scintilla.   It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”        Astralis

Condo. Ass’n v. Sec’y Dep’t of Housing & Urban Dev., 620 F.3d

62, 66 (1st Cir. 2010).

    In determining whether a claimant is disabled, the ALJ

follows a five-step sequential analysis.      20 C.F.R.

§ 404.1520(a)(4).      The claimant “has the burden of production

and proof at the first four steps of the process.”        Freeman v.

Barnhart, 274 F.3d 606, 608 (1st Cir. 2001).      At the fifth step,

the burden shifts to the Commissioner to provide “evidence of

specific jobs in the national economy that the applicant can

still perform.   Id.


                               BACKGROUND

    A detailed view of the facts can be found in the parties’

statements of material facts (docs. nos. 8-1, 9).      The court

provides a brief summary of the case here.


                                   2
    On September 4, 2013, Gorman filed an application for

Disabled Adult Child’s Benefits.       Gorman alleged a disability

onset date of September 1, 2013.       He alleged a disability due to

bipolar disorder, schizoaffective disorder, and post-traumatic

stress disorder.   See Administrative Record (“AR”) at 99.

    After Gorman’s claim was denied, he requested a hearing

before an ALJ.   On August 31, 2015, ALJ Thomas Merrill held a

hearing, during which Gorman, who was represented by a non-

attorney representative, appeared and testified.       Gorman’s

mother also testified.

    On October 16, 2015, ALJ Merrill issued an unfavorable

decision.   He concluded at Step 2 of the sequential evaluation

process that Gorman did not have a severe impairment.       The ALJ

gave strong weight to the January 2014 opinions of Joan Scanlon,

Ph.D., a consultant psychologist, and Edward Martin, Ph.D., a

state-agency psychologist.   Dr. Scanlon, who examined Gorman,

opined that Gorman did not have any severe limitations.       Dr.

Martin gave great weight to and agreed with Dr. Scanlon’s

analysis.   AR at 92-93.   The ALJ gave little weight to an

opinion from Gorman’s therapist in which the therapist found

that Gorman had severe impairments.       The ALJ also found that

Gorman’s testimony lacked credibility and that his mother’s

testimony lacked credibility.   The ALJ terminated his analysis

and found that Gorman was not disabled at Step 2.

                                   3
    The Appeals Council denied Gorman’s request for review.

Gorman then filed suit in this court, which granted an assented-

to motion for remand.   Gorman v. U.S. Soc. Sec. Admin., Acting

Commissioner, Case No. 16-CV-532-JL (D.N.H.), ECF Nos. 10, 11.

On remand, the Appeals Council vacated the ALJ’s decision and

remanded Gorman’s claim to the same ALJ.   The Appeals Council

stated that the prior decision failed to consider relevant

evidence in the record, specifically certain educational records

and a teacher’s questionnaire.   The Appeals Council directed the

ALJ to evaluate that evidence and to further evaluate Gorman’s

mental impairments.

    After remand, the ALJ held a hearing on April 16, 2018,

taking testimony from Gorman and a vocational expert.   On June

13, 2018, the ALJ again found Gorman not disabled at Step 2

because his impairments were non-severe.   The ALJ again gave

great weight to the January 2014 opinions of Drs. Scanlon and

Martin, which found no severe limitations.   As to new medical

evidence in the record post-dating the opinions of Drs. Scanlon

and Martin, the ALJ stated: “Although additional treatment notes

were admitted to the record after these opinions were rendered,

these additional treatment notes do not document any meaningful

change or deterioration in the claimant’s presentation and these

opinions remain consistent with the evidence of record in its



                                 4
entirety.”   AR at 635.   No further explanation was offered.

This action followed.


                             DISCUSSION

      Gorman raises three claims of error on appeal.    He argues

that the ALJ improperly determined that his mental impairments

did not rise to the level of a severe impairment.      He contends

that “[t]he presiding ALJ was not properly appointed under the

Constitution and, therefore, lacked legal authority to hear and

decide” Gorman’s case.    Doc. 8-2 at 1.   And he argues that the

ALJ failed to properly address probative medical evidence in the

record.    The court addresses only Gorman’s argument that the ALJ

failed to properly address probative medical evidence in the

record, and it reverses the Commissioner’s decision on that

ground.2

      Gorman contends that the ALJ failed to set forth a proper

analysis of the evidence in his decision and failed to specify

the reasons upon which his analysis was based.    Specifically,

Gorman points to medical evidence from 2017 and 2018 that

supports his argument that he has a severe impairment.     This

evidence includes quarterly reviews with treatment plans for



  2 Because the case will be remanded for further proceedings,
the appointment challenge is moot. See Ulitsch v. Commissioner,
No. 18-CV-694-JL, 2019 WL 4686776, at *5 (D.N.H. Sept. 26,
2019).

                                  5
Gorman issued by the Greater Nashua Mental Health Center.

Gorman asserts that this evidence “underscore[s] his treatment

of individual therapy, psychiatric services, group therapy, and

case management for this period,” and his mental health problems

and the goals set for decreasing his symptoms.       Doc. 8-2 at 14.

He notes that “[t]hese reports are longitudinal, covering a

period of well over a year and showing that Mr. Gorman’s

depression, anxiety, and bipolar disorder have not improved

despite treatment and medications.”       Id.   Gorman contends that

the ALJ failed to provide any analysis of this medical evidence.

    The Commissioner responds, arguing that the ALJ was not

required to explain the impact of this evidence.       Instead, the

Commissioner argues that the ALJ was only obligated to consider

the new evidence, which he did.       The Commissioner further argues

that the opinions of Drs. Scanlon and Martin provide substantial

evidence to support the ALJ’s finding at Step 2.

    Contrary to the Commissioner’s argument, an opinion from a

state-agency consultant cannot provide substantial evidence to

support an ALJ’s finding if the consultant’s opinion is based on

a record that is “significantly incomplete.”       Alcantara v.

Astrue, 257 Fed. Appx. 333, 334-35 (1st Cir. Dec. 12, 2007);

accord Guyette v. Berryhill, No. 17-CV-486-LM, 2019 WL 1199395,

at *3 (D.N.H. Mar. 3, 2019).   The record is significantly

incomplete if later evidence shows a material change in the

                                  6
claimant’s limitations.     Giandomenico v. Soc. Sec. Admin., No.

16-CV-506-PB, 2017 WL 5484657, at *4 (D.N.H. Nov. 15, 2017).

Critically, “[t]he ALJ bears the burden of determining and

explaining whether missing evidence is material to assessing the

claimant’s limitations.”    Blakely v. Saul, No. 18-CV-702-LM,

2019 WL 4668020, at *5 (D.N.H. Sept. 25, 2019).

      Here, the ALJ premised his finding that there were no

severe impairments on the conforming January 2014 opinions of

the two medical experts, Drs. Scanlon and Martin, which he gave

great weight.    The ALJ, however, failed to carry his burden to

provide useful analysis about why he gave the opinions of Drs.

Scanlon and Martin great weight despite the medical evidence

post-dating their opinions.3    Instead, the ALJ offered only a

conclusory statement that, in general, new treatment notes “do

not document any meaningful change or deterioration in the

claimant’s presentation.”    AR at 635.

      “It is insufficient for the ALJ to simply state that the

record was not materially changed.     Instead, the ALJ must make

the absence of change adequately clear.”      Blakely, 2019 WL

4668020, at *5   (citation omitted).      In the absence of an

adequate explanation about why the record was not materially


  3 The new medical evidence relates directly to Gorman’s mental
health diagnoses, treatment, and prognosis, and, on its face, it
could be construed as evidencing a material change in his
limitations.

                                  7
changed, the Commissioner’s decision must be reversed, and the

case remanded.   See Alcantara, 257 Fed. Appx. at 334-35.


                            CONCLUSION

      For the foregoing reasons, Gorman’s motion to reverse (doc.

no. 8) is granted.   The Commissioner's motion to affirm (doc.

no. 10) is denied.   The case is remanded to the Commissioner

under sentence four of 42 U.S.C. § 405(g) for further

administrative proceedings consistent with this decision.

      The Clerk of Court is directed to enter judgment in

accordance with this order and close the case.

      SO ORDERED.



                               __________________________
                               Landya McCafferty
                               United States District Judge


January 31, 2020

cc:   Counsel of Record




                                 8
